Opinion of the Court.
Rossell J.
This was an action of trover and conversion. The trial was by jury, who found a verdict in favour of Wickham for 60 dollars, with costs, for which *588judgment was given by the justice. Two reasons are assigned for the reversal of this judgment. 1. Because the declaration does not sufficiently de*scribe the goods, &c. 2. That it appeared'in evidence, that the defendant below purchased the oxen in question, at a constable’s vendue. The state of demand sets forth : that the plaintiff, being the owner and in possession of a pair of oxen of the value of 100 dollars, lost the same; and that the said oxen were found by the defendant, who converted them to his own use, although he well knew them to be the property of the plaintiff, who had often requested said defendant to deliver them to him, which he had refused to do, &c.
One of the principal reasons why this action is preferred to that of detinue, is,'that less particularity is required in describing the chattel for the detention of which the owner claims damages only, and not the thing itself; and this state of demand is sufficiently certain for that purpose.
The second reason is not supported by the original or amended return of the justice, nor in any other way. I therefore see no reason for the reversal of this judgment. Let it be affirmed.